MELVIN, Judge.
Petitioner seeks review and reversal of the order of the Director of the Division of *139Beverage suspending for a period of 60 days its license to sell alcoholic beverages at its place of business designated as “Out of Sight”, in Duval County.
The petition for revocation was based upon allegations that, on said licensed premises, on June 17, 1976, three female servant/employees of petitioner engaged in open, gross, lewd and lascivious behavior with male customers by dancing in front of male customers while the employee/servants were topless, engaging in a sexually suggestive type gyration and permitting the male customers to fondle them.
While the licensee is not an insurer that an agent or servant will not in any particular violate any law of the State of Florida, such licensee nevertheless has a duty to exercise reasonable care and diligence to see that the licensed place of business is conducted in a lawful manner and that its employees do not violate any of the laws of the State of Florida. We have here a record that presents several acts as charged on the part of three separate employee/servants of the licensee. We are not here presented with a single isolated occurrence. The evidence herein is sufficient to support the order entered. See Pauline v. Lee, 147 So.2d 359 (Fla. 2d DCA 1962). If a licensee does not maintain sufficient intelligence with reference to activities at his or its licensed premises so as to know that two or more of its employees are engaged in such activity as was herein established, then such licensee must be held to have been lacking in reasonable diligence in the proper management of its licensed premises.
The order of suspension appealed from is AFFIRMED.
MILLS, Acting C. J., and MASON, ERNEST E., Associate Judge, concur.